Citation Nr: 1531256	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a lumbar spine disability, to include as due to an undiagnosed illness.  

3.  Entitlement to service connection for a disability of the hands, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for a shoulder disability, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a right foot disability, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a left foot disability, to include as due to an undiagnosed illness.

7.  Entitlement to service connection for a knee disability, to include as due to an undiagnosed illness.

8.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

10.  Entitlement to service connection for hypertensive retinopathy to include as secondary to service-connected disabilities.

11.  Entitlement to service connection for headaches to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel



INTRODUCTION

The Veteran served on active duty from June 1972 to June 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

The Veteran testified before the undersigned Veterans Law Judge at a July 2014 videoconference hearing.  

Of note, during his July 2014 hearing, the Veteran was reminded that if he wished to have S.R. as his one-time representative under 38 C.F.R. § 14.630, he needed to complete an Appointment of Individual as Claimant's Representative form.  The Veteran told the Veterans Law Judge that this would be filled out and associated with the claims file.  

In August 2014, the form in question was partly filled out but pertinent sections were not signed by S.R.  On the form, the Veteran stated that he was unable to get in touch with S.R. and that he was not told that he needed to sign the back of the form in question.  Later, in August 2014, the Veteran was notified that S.R. could not be appointed as his representative because the authorization form was not signed by him.  The Veteran was informed that until that form was completed, the American Legion would be considered his representative.  The Veteran did not reply to this correspondence, and the American Legion is accordingly recognized as the Veteran's representative.  

Additionally, the Veteran had completed an appeal for the issue of service connection for a sleep disorder.  However, as service connection for that disability, in association with the Veteran's service-connected PTSD, was granted in March 2014, that issue is no longer before the Board.

Additional evidence was received subsequent to the statement of the case in February 2014.  As this evidence is not pertinent to the claims decided herein, it is not necessary to remand the claims for a supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) (2014).

The decision below addresses the cervical spine, lumbar spine and hand claims.  The remaining claims on appeal are addressed in the remand section.


FINDINGS OF FACT

1.  A cervical spine disability did not manifest in service or as arthritis within one year of service, and is not related to his period of active military service, to include assumed chemical and environmental exposures during his Persian Gulf service.

2.  A lumbar spine disability did not manifest in service or as arthritis within one year of service, and is not related to his period of active military service, to include assumed chemical and environmental exposures during his Persian Gulf service.

3.  A disability of the hands did not manifest in service or as arthritis within one year of service, and is not related to his period of active military service, to include assumed chemical and environmental exposures during his Persian Gulf service.


CONCLUSIONS OF LAW

1.  A cervical spine disability was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).
 
2.  A lumbar spine disability was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).
 
3.  A disability of the hands was not incurred in or aggravated by active service, to include active military service in the Persian Gulf.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

Standard May 2011 and March 2012 letters satisfied the duty to notify provisions for the lumbar spine, cervical spine and hands claims.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in April 2012, May 2012 and July 2012.  The April and May 2012 examination reports alone are not considered wholly adequate as they failed to discuss whether there was a relationship between the Veteran's spine and hand disorders, and his service.  However, VA medical opinions addressing the issue of a possible relationship to service were provided in December 2013 and January 2014 remedying any insufficiency of earlier examinations.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the claims.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met for these claims.

II. Service Connection-Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish service connection, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1335-36 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C.A. § 1116 (2014); 38 C.F.R. §§ 3.307, 3.309.  Arthritis is not among the diseases listed as presumptive to such exposure.

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may be established under 38 C.F.R. § 3.317.  Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1) (2014)).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness. Id. 

To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar. See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

VA is to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2014).  Medical evidence is not categorically required in every instance to establish a medical diagnosis or the required nexus between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  For instance, a layperson is competent to identify such disorders as varicose veins, tinnitus, and flat feet.  38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In contrast, a layperson is not competent to identify medical conditions that require scientific, technical, or other specialized knowledge, such as in identifying bronchial asthma.  38 C.F.R. § 3.159(a)(1); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Therefore, the Board must assess the competence and credibility of lay statements. Barr, 21 Vet. App. at 308.  The Board can favor competent medical evidence over lay statements offered by the Veteran, as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  King v. Shinseki, 700 F.3d 1339, 1344 (2012).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Factual Background

Cervical and Lumbar Spine

The Veteran's service personnel records demonstrate the Veteran's military occupational specialty (MOS) of storekeeper.  His service treatment records include a November 1986 treatment note in which the Veteran complained of left back pain following four hours of standing during watch.  The Veteran denied a history of trauma.  

A May 1988 service treatment record noted that the Veteran had a headache radiating to the neck following pushups.  An assessment of muscle contraction was noted.  In a January 1989 service treatment record, the Veteran reported lower right back pain for three days.  There was no history of trauma but it was noted that the Veteran may have extended his back the day prior.  An impression of mild sprain was noted.  Examination was negative showing no obvious deformity or curvature.  

The Veteran's April 1992 report of medical examination for the purpose of retirement demonstrates a normal examination of the spine.  He reported no arthritis or recurrent back pain in his April 1992 report of medical history.  

Post-service treatment records include an October 2000 treatment note reported right flank pain with some nausea.  The Veteran's treatment note indicated that the Veteran had a history of kidney stones.   In an October 2002 treatment note, the Veteran is shown to have left flank pain.  Treatment records from October 2005 additionally demonstrate treatment for pain and a referral for a urology consult, the Veteran's physician appears to have provided the Veteran with treatment for kidney stones.

In a May 2011 statement the Veteran noted that while he did not directly serve inland in Vietnam, he was stationed aboard the USS Westchester County between September 1972 and August 1973 and that that ship was in the Gulf of Tonkin.  He provided personnel records and an article describing the operations of the USS Westchester County supporting these contentions.  In a March 2012 statement in support of his claim, the Veteran stated that he suffered on a daily basis from morning stiffness in his neck and lower back.  

In March 2012 and January 2013 statements, the Veteran's daughter, G.N. noted that the Veteran complained of neck and lower back pain every morning waking up and that he experienced problems getting dressed and with his daily activities due to his neck and low back symptoms.

The Veteran was afforded a general VA examination in April 2012.  During his examination the Veteran explained that during the 1970s, there was an incident where he had to carry a heavy object and experienced lower back pain.  He was told that he had a back strain and he was given a pain reliever.  He explained that while the pain decreased in intensity it occurred intermittently.  The Veteran further stated that, in 1989, he consulted a medical center due to back pain and was again diagnosed with a mild strain.  He noted that subsequently, he developed nape pain and back pain which has increased in severity.  The Veteran additionally stated that, in 2000, he was diagnosed as having a kidney stone and that during that time he experienced low back pain.  

In May 2012, the Veteran was afforded VA medical examinations of the cervical and lumbar spine.  During his examinations, the Veteran stated that the onset of his neck pain was in the early 1990s right after his retirement and that he believed that this was due to offloading boxes during service.  He stated that neck pain was tolerable and did not require consultation at that time but that it had become bothersome since 2009.  The Veteran described an incident in the 1970s where he had to carry a heavy object and felt pain in his back and was told he had a back strain.  He stated that he had intermittent back pain after that.  The Veteran stated that in 1989 he was again diagnosed with a mild strain following complaints of low back pain.  The examiner diagnosed spondylosis of the cervical and lumbar spines.

In his November 2012 notice of disagreement, the Veteran stated that he had a history of chronic back pain dating back to November 1986 and January 1987 when he was treated for back pain and May 1988 when he was treated for neck pain.  He stated that he was found to have abnormal curvature of the spine which affected his gait.  The Veteran then noted that he was treated in October 2000 and October 2005 for flank pain.  He stated finally that finding of diagnoses of neck and back disorders provided the nexus to his in-service complaints.

In a November 2013 statement, the Veteran explained that he was treated for back pain several times in service and that upon retirement his neck and back conditions "continued their chronicity" as demonstrated by October 2000 and 2002 treatment for flank pain.

In December 2013, the Veteran's claims file was sent to a VA orthosurgeon for an expert medical opinion as to the etiology of the Veteran's cervical and lumbar spine disabilities.  Following a review of the claims file, the VA physician determined that it was less likely than not that the Veteran's cervical and lumbar spine disabilities were related to service.  The physician explained that the Veteran was found to have an intact normal cervical lordosis and maintained disc spaces and that slight narrowing and a few spurs were noted.  The physician explained that this was indicative of recent degenerative changes and the physician noted that the Veteran was discharged two decades prior.  The physician explained that if the Veteran suffered a chronic compensable neck or lumbar spine condition as a result of his duties as a storekeeper one would expect more degenerative changes two decades later however as the x-ray images showed this was not the case.  The physician stated that the changes noted on x-ray were fairly recent degenerative changes which were highly indicative of the natural aging process of the cervical and lumbar spine.  The physician stated that the lack of in-service diagnoses of a cervical and lumbar spine disability in the Veteran's service treatment records corroborated his current findings and supported the aging process of his current neck and back condition.  

At his July 2014 Board hearing, the Veteran explained that in 1986 while serving on the USS Whipple he was offloading supplies he had lower back pain.  He explained that there were no machines to offload supplies and that he had to do it himself.  He explained that, as a storekeeper, he performed lifting, kneeling and carrying supplies nearly every day.  He stated that he believed that his current neck and back problems were related to those lifting injuries.  The Veteran stated that during service he was treated with pain medication, compresses and that he did some stretching to relieve pain.  The Veteran explained that while he did experience pain after service, he did not seek help from doctors.  

Hand Disability

In an August 1977 service treatment note, the Veteran is shown to have sought treatment after jamming his first joint of the ring finger playing baseball.  The Veteran reported no bone or joint deformity in a May 1978 report of medical history.

An October 1985 service treatment record demonstrates the Veteran's complaints of left thumb pain, the Veteran noted that he was hit by a door on his left thumb.  Follow-up treatment notes demonstrate that the Veteran had post traumatic cellulitis which was resolving.

The Veteran's April 1992 report of medical examination for retirement noted a normal examination of the upper extremities.  The Veteran stated that he did not have a bone joint or other deformity in his April 1992 report of medical history.  

In March 2012 and January 2013 statements, the Veteran's daughter, G.N., noted that the Veteran complained of hand pain waking up and problems with his daily activities.

During an April 2012 general VA examination, the Veteran reported that, in 2009, he developed pain in the finger joints and began to experience stiffness in the fingers, particularly in his middle finger of the right hand and left pointing finger.  He also noted that his grip has weakened over time.

In July 2012, the Veteran underwent a VA examination of the hands.  During his examination, the Veteran described bilateral hand pain in service when working as a storekeeper as well as an injury to the right ring finger with residual pains and stiffness noted on movement.  Following physical examination, the Veteran was found to have arthritis in both hands.

In a January 2014 VA expert medical opinion, the VA orthosurgeon noted that the Veteran's service treatment record noted that he jammed his ring finger while playing baseball which was most likely an acute sprain of the distal interphalangeal joint and an October 1985 injury to the left thumb which was treated with antibiotics.  The physician noted that following these injuries the Veteran's April 1989 reported of medical examination did not mention a left thumb or ring finger disability and that by those accounts both injuries were acute and transitory, treated adequately and healed without chronic residuals.  The physician additionally noted that x-rays of the hands dated in July 2012 only demonstrated arthritic changes in the fifth finger of both hands and that the thumb and ring fingers were normal further demonstrating that any condition caused in service was acute and transitory and that it was, therefore less likely than not that the Veteran's claimed hand arthritis was related to service.

At his July 2014 Board hearing, the Veteran explained that during service that he jammed his finger in August 1977 playing baseball and that he was treated with a splint.   The Veteran stated that he has current problems with his fingers and had trouble with his grip and signing his name.  He explained that he experienced stiffness in his fingers in the morning.  

IV. Analysis

Upon review of the evidence of record, for the reasons discussed below, the Board concludes that the Veteran is not entitled to service connection for a cervical spine disability, lumbar spine disability or disability of the hands. 

Presumptive Considerations

As noted above, certain chronic diseases are presumed to be due to service if found to manifest to a 10 percent disability level within a year of service.  While the Veteran is shown to have arthritis of the cervical spine, lumbar spine and hands, the evidence does not show arthritis manifesting within one year of separation from service in 1992, but rather many years later.  Service connection is therefore not warranted based on the presumption of in-service incurrence for chronic diseases.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Turning to presumptions for certain diseases due to herbicide exposure based upon service in the Republic of Vietnam, the Veteran noted in May 2011 that he served in the Gulf of Tonkin but that he did not serve inland.  As noted above, service connection is presumed for certain enumerated diseases when a Veteran is shown to have served in the Republic of Vietnam (South Vietnam).  U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  It is unclear whether the Veteran contends that his spine or hand disabilities are in any way due to Vietnam service, however a presumption of service connection on this basis is unwarranted.  As noted above, arthritis is not a disease enumerated amongst the diseases which may be presumed due to Vietnam service.  Moreover, as the he set forth, the Veteran served in the Gulf of Tonkin-waters off of North Vietnam (Democratic Republic of Vietnam) as opposed to South Vietnam.  Therefore, the presumption of exposure to herbicides does not apply.

With regard to the Persian Gulf presumption, joint pain is listed among the possible manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  However, there is no probative evidence of record establishing a chronic disability pattern for neck pain, low back pain or hand pain from either (1) an undiagnosed illness or (2) a diagnosable but medically unexplained chronic multi-symptom illness of unknown etiology.  See 38 C.F.R. § 3.317(a)(2)(i) and (ii).  

As pertaining to the Veteran's spine disabilities, the December 2013 VA examiner specifically diagnosed the Veteran's disabilities and stated that the Veteran's symptoms were caused by the natural aging process.  The Veteran's January 2014 VA examiner also diagnosed the Veteran specifically with arthritis of the fifth fingers.  These findings were confirmed by x-rays in the record.  

For a Persian Gulf disability to be service connected, it must not be attributed to any known clinical diagnosis by history, physical examination, or laboratory test.  38 C.F.R. § 3.317(a)(1)(ii).  In making this determination, the Board acknowledges that lay persons such as the Veteran are competent to report objective signs of illness such as widespread spine and hand pain.  38 C.F.R. § 3.317(a)(3); Gutierrez, 19 Vet. App. at 9-10.  However, although the Veteran is competent and credible in his description of spine and hand pain, the VA examiners have attributed these symptoms to aspecific diagnoses of spondylosis and arthritis.  Significantly, the record does not indicate that the clinical diagnoses may be medically unexplained chronic multi-symptom illnesses.  Presumptive service connection under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 is not warranted in this case for the Veteran.

Direct Service Connection

The Veteran has been diagnosed with cervical and lumbar spine spondylosis, and arthritis in both hands.  Thus, a current disability for each of the claims demonstrated by the evidence of record.  Thus, the first element of service connection is met for these claims. 

In addition, the Board finds that the second element of service connection, an in-service event or injury during active duty, met.  The Veteran has indicated that he hurt his neck and back while lifting heavy objects in service.  As his MOS is storekeeper, the Board finds this plausible and service treatment records confirm isolated complaints of pain in the neck and back during service.  Moreover, as the Veteran is shown to have injured a ring finger and his left thumb in service, an in-service injury is demonstrated.

Thus, the issue of service connection largely depends upon whether there is a nexus between the Veteran's service and his cervical spine, lumbar spine and hand disabilities.  

Initially, with regard to lay evidence of a nexus, lay persons are not categorically incompetent to speak on matters of medical diagnosis or etiology.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009).  In this vein, the Board must consider the type of condition specifically claimed and whether it is readily amenable to lay diagnosis or probative comment on etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran is competent to report spine and hand symptoms such as pain during and after service, and his daughter is competent to note that she observed the Veteran's symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr, 21 Vet. App. at 307 -09.  However, neither is competent to relate current spine and hand disabilities, such as spondylosis and arthritis, to service as such a relationship is not a condition readily observable by the senses.  See 38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.

Additionally, the evidence weighs against a finding of service connection based upon a demonstration of continuous symptoms for arthritis.  While the Veteran is, again, competent to describe regular symptoms of back and hand pain, he is shown in April 2012 to have reported that his hand pain began in 2009, decades after service, going against a finding of continuous symptoms.  While the Veteran has stated regular neck and back pain, the medical evidence demonstrates that this pain has been intermittent and due to varying factors, to include kidney stones as opposed to a back injury in service.  

Turning to the medical evidence of record, the medical opinions of the December 2013 and January 2014 VA physician weigh against a finding of service connection.  Specifically, the December 2013 VA physician found that x-rays demonstrated recent degenerative arthritis which goes against the Veteran's claim that his service injuries, occurring decades ago, were the source of his spine symptoms.  That physician additionally attributed the Veteran's spine symptoms to age, again going against the finding that the Veteran's spine symptoms were due instead to service.  Moreover, the January 2014 VA physician noted that the Veteran's hands appeared normal at the time of discharge and that his arthritis was found on different fingers than those injured during service, rendering it less likely than not that a hand disability was related to service.  

The Veteran's lay assertions in the present case are outweighed by the December 2013 and January 2014 VA opinions, in which it was determined that the Veteran's disabilities did not originate during service.  The Board can favor competent medical evidence over lay statements offered by the Veteran as long as the Board neither deems lay evidence categorically incompetent nor improperly requires a medical opinion as the sole way to prove causation.  In this case, the physician reviewed and considered the evidence of record, including the Veteran's statements, and provided medical opinions with supporting rationales relying on medical training, knowledge, and expertise.

Based on the above, the Board finds that the Veteran's current cervical spine disability, lumbar spine disability and disability of the hands did not have their onset during service and they are not otherwise related to service.  As the preponderance of the evidence is against the claims of service connection for a cervical spine, lumbar spine and hand disability, on a direct and presumptive basis, there is no doubt to be resolved and, therefore, service connection is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a cervical spine disability, to include as due to an undiagnosed illness, is denied.

Service connection for a lumbar spine disability, to include as due to an undiagnosed illness, is denied. 

Service connection for a disability of the hands, to include as due to an undiagnosed illness, is denied.


REMAND

The Board finds it necessary to remand the remaining eight claims on appeal for additional development.

The Veteran was afforded VA examinations for hypertension and a gastrointestinal disorder in April 2012.  He was afforded VA examinations of his shoulders, feet and eyes in May 2012.  Although the Veteran was afforded physical examinations, opinions as to whether these claimed disabilities are related to service were not provided.  VA examinations must be scheduled for these claims in order to determine whether these disabilities are related to service, or to service-connected disabilities as the Veteran so contends of his hypertension and hypertensive retinopathy.

Regarding the Veteran's claim of service connection for a knee disability, during his July 2014 Board hearing, the Veteran described an incident in which he tripped on a ladder while going down to store rooms below deck.  As the evidence of record indicates that there may be a link between the Veteran's service and his claimed knee disabilities, a VA examination is necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran contended in his November 2012 notice of disagreement that his headaches were secondary to service-connected disabilities.  As a finding of service connection on a secondary basis depends on service connection for another disability, a determination on this issue cannot be made prior to the development of the issues remanded for a VA examination above as it is inextricably intertwined with those issues.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

In addition, the Board notes that the issues of whether shoulder, feet, knee and/or gastrointestinal disorders are related to an undiagnosed illness is raised by the record, as contended by the Veteran in a March 2012 statement.  Given the Veteran's service in Southwest Asia, the Veteran's VA examinations should address whether the Veteran has an undiagnosed illness rather than a clinical diagnosis and also whether he has a medically unexplained chronic multi-symptom illnesses.  

Finally, on remand, the RO must make all necessary efforts to obtain any more current treatment records from VA.  The RO should additionally request the necessary authorization to obtain private treatment records pertaining to the Veteran's claimed disabilities.  

Accordingly, these issues are REMANDED for the following actions:

1.  With all necessary assistance from the Veteran, obtain treatment records not already associated with the claims file from VA and private facilities where the Veteran may have received treatment for his claimed shoulder, feet, knee and gastrointestinal disabilities, and for hypertension, hypertensive retinopathy and headaches.

2.  Thereafter, schedule the Veteran an appropriate VA examinations to determine the nature and etiology of his claimed shoulder, feet, knee and gastrointestinal disabilities. 

After conducting all indicated clinical examinations, the appropriate examiners must state whether it is at least as likely as not that any diagnosed shoulder, foot, knee or gastrointestinal disability can be attributed to a known clinical diagnosis.

The examiners are additionally asked to determine the following:

a)  Whether it is at least as likely as not that a shoulder disability had onset in service, or is otherwise causally related to service; or manifested within a year of discharge. 

b)  Whether it is at least as likely as not that a foot disability had onset in service, or is otherwise causally related to service; or manifested within a year of discharge.

c)  Whether it is at least as likely as not that a knee disability had onset in service, or is otherwise causally related to service; or manifested within a year of discharge.

d)  Whether it is at least as likely as not that a gastrointestinal disability had onset in service, or is otherwise causally related to service, or manifested within a year of discharge; or whether it is at least as likely as not that the Veteran's gastrointestinal disorder was caused or aggravated by service-connected disabilities.

The examiners are also to comment on whether the Veteran has a medically unexplained chronic multi-symptom illness and/or undiagnosed illness manifested by shoulder, feet knee and/ or gastrointestinal symptoms.

Also, afford the Veteran the appropriate VA examinations to determine the etiology of his hypertension, hypertensive retinopathy and headaches.  The entire claims file must be reviewed by the examiners.  

The examiners are asked to determine the following:

a)  Whether it is at least as likely as not that hypertension had its onset in service, or is otherwise causally related to service, or manifested within a year of discharge; or whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated by service-connected disabilities.

b)  Whether it is at least as likely as not that hypertensive retinopathy had its onset in service, or is otherwise causally related to service; or whether it is at least as likely as not that the Veteran's hypertensive retinopathy was caused or aggravated by service-connected disabilities.

c)  Whether it is at least as likely as not that headaches had their onset in service, or is otherwise causally related to service; or whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by service-connected disabilities.

In rendering all opinions, the examiner must consider the Veteran's lay statements regarding the incurrence of his disabilities, in addition to his statements regarding the continuity of symptomatology since service.

The examiners are further advised that the term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination reports must include complete rationales for all opinions expressed.  

3.  Finally, readjudicate the claims remaining on appeal.  If any of the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


